COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Alexander Adam Jackson v. The State of Texas

Appellate case number:    01-16-00242-CR

Trial court case number: 1489376

Trial court:              209th District Court of Harris County

Date motion filed:        April 12, 2018

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature: /s/_____Sherry Radack___________________________________________
                        Acting Individually  Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Caughey.


Date: July 31, 2018